Citation Nr: 0113833	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from January 1970 
to February 1974.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  As 
these procedures could not have been followed by the RO at 
the time of the September 1997 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In the veteran's notice of disagreement received by the RO in 
December 1997, the veteran stated that he had received 
treatment at Northwestern Community Services.  The RO 
requested these records in January 1998, however, no response 
was received.  Additionally, effective from September 1997, 
the veteran was awarded disability benefits from the Social 
Security Administration.  These records have not been 
requested.  In the veteran's substantive appeal received in 
July 1998, he contends that he was diagnosed and treated for 
post-traumatic stress disorder at the VA Medical Center in 
Martinsburg, West Virginia.  However, VA treatment records 
subsequent to November 1997, have not been obtained.  As 
these records are pertinent to the veteran's claim on appeal, 
further development is required.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
diagnosis of post-traumatic stress 
disorder and a relationship between that 
disorder and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  All pertinent VA medical treatment 
records, to include records from the VA 
Medical Center in Martinsburg, West 
Virginia, subsequent to November 1997, 
should be obtained and associated with 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that under the Veterans 
Claims Assistance Act of 2000 efforts to 
secure government records must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.  

3.  The RO should contact the Social 
Security Administration and request a 
copy of all medical records reviewed in 
reaching the decision granting disability 
benefits to the veteran.  All attempts to 
secure these records must be documented 
in the claims file, and any records 
received that are not already of record, 
should be associated therein.  The RO is 
again reminded that under the Veterans 
Claims Assistance Act of 2000 efforts to 
secure government records must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.  If, after 
making reasonable efforts to obtain the 
Social Security Administration records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

4.  Thereafter, the RO should undertake 
any additional development necessary as a 
consequence of the evidence received, to 
include development verifying any claimed 
stressor if a clear diagnosis of PTSD is 
presented.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

